Title: To George Washington from Benjamin Tallmadge, 3 November 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Roundhill Novr 3d 82
                  
                  I have inclosed for Your Excellency a Letter which I have this day recd from J.C.—I have had almost daily Intelligince from N.Y. via Kingsbridge, for near a fortnight past—All Accounts agree that there has been no material alteration in the Cantonments of the Enemy for some time—The Shipping are all ready for Sea, & the most of the Shipping have hauled off from their Stations near the City, & fallen down near Staten Island—One of my Informants says that the Fleet, mentioned in the inclosed Letter to have sailed Eastward, will most certainly appear off Boston bay. 
                  I have recd regular Accounts of the Situation of Colo. Thompson’s Corps since I recd Your Excellency’s Letter—They have not yet removed from Huntington, except a Party of Dragoons, which have been extended on to Cold Spring—The people have been expecting their removal Eastward for some time—If they were incamped or Cantoned in any Compact Situation, I have no doubt but that they might be totally cut off without much risque.  I have been very anxiously waiting for them to take a more favorable position, & the moment I get knowledge of it I shall report the same to Your Excellency—I have the Honor to be, With great Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
                Enclosure
                                    
                     
                        Sir
                        Flushing Octr 31st 1782
                     
                     Since my Last to You there has arived two Packet—but there is not any thing transpired except extracts of Letters nor is there anything thought of Consiquence In either of them my Friend Says he nows not anything atall they have broat more then what is Published In the Papers—which I Shall Refer You to—the Garrison of N.Y. Is to be kept by five Thousand Troops this winter but who they are I Cant Learn—make no doubt but the English Troops will go for the W.I.; the Fleet I menchend from Halifax Sumtime ago had Counter order but the Fleet which Carried the Garmens to Canniday has Returnd which is Nine Sail with one frigate and Small Schooner as a Convoy—the fleet which was to be Commandd by Colo. Williard is Stoptd their voige.
                     fourteen Sail of the Line has gawn to Sea Some Say to the W.I.—but It is to the Contary they are gawn to the Eastward and Perhaps may take winter quarters In Gardners bay the Second division making Ready for the west Indias.
                     I Cannot Learn the number of Transports at—nor the number of Troops—as it is most Imposable except Some Person was there Continuly Which is out of my Powr, I hope you will Indeavour to Place Some body there Your Self when I will due every other thing.  I am In Such a hurry I Cant tell what I Right as I have Rode all Night.  In order that I Should not disipoint the man who is to Come hear therefor hope you will excuse the Incorrectness of this—by two Vessels from Lisbond We have the following News Viz. when the Spanyard heard the news of Lord Hows Comeing to Gibbrolter to Reinforce that Garrison—they made a genel attact with forty Thousand Men by See & Land—In which they Ware defeeted with the Loss of beetwen 12: & 15 Thousand Troops This news Seems to alter the Countenance of many People hear.
                     Colo. Thompson Ridg. Still Continues at Huntington—I Sir Your Hume Sert
                     
                        Jno. Cork
                        
                     
                  
                  
               